Wade, C. J.
1. Under the particular facts of this case and the possible inferences deducible therefrom as to the bad faith of the defendant in making the motion for a continuance, and especially in view of his failure to show that he expected to “be able to procure the testimony of the witness at the next term of the court” (Penal Code, § 987), notwithstanding his testimony that he expected to show certain defensive facts by the absent witness at some time and place unnamed, this court can not hold that the trial judge abused his discretion in overruling the motion for a continuance.
2. The only special ground in the motion for a new trial is that dealt with above;, and the evidence amply supported the verdict.

Judgment affirmed.


George and Luhe, JJ., concur.